DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on MAY 31, 2022 has been entered. 
2.2.	Applicant’s Amendment to Claims and Remarks filed on May 31,2022 is acknowledged.   			                  
2.3.	Claims 1-20, 24-25 and 32 have been canceled.  Claims 27-31 and 33-34 have been withdrawn. Claims 21- 23, 26 and 35-36 are active. 
2.4.	Claim 21 has been amended by specifying that : " 
- a molar amount of the 1,4:3,6-dianhydrohexitol unit (A), relative to all the monomer units of the polyester, ranging from 2.5 to 54 mol %;
- a molar amount of the alicyclic diol unit (B), relative to all the monomer units of the
polyester, ranging from 5 to 42.5 mol %;
 - a molar amount of the terephthalic acid unit (C) ranging from 45 to 55 mol%. "


2.5.	Support for amendment to claim 21 has been found in Applicant's Specification ( see PG PUB US 2019/0263052, [0048] - [0055]). Therefore, no New Matter has been added with instant Amendment.
2.6.	Therefore, Claims 21- 23, 26 and 35-36 are active and will be examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
3.1.	Claims 21- 23, 26 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:	
It is noted that Applicant's uses open language " comprising" and that Ratio (A)/[(A) +(B)] does not require that sum of (A+B)  is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester. Therefore, it is unclear how polyester as claimed by Applicant may have significantly different amounts of diols -sum of ISB (isosorbide or 1,4:3,6-dianhydrohexitol) and CHDM (alicyclic diol - 1,4-cyclohexanedimethanol) than amount of mol% of TA (terephthalic acid). In this respect note that according to claim 21, sum of diols can be ISB as low as 2.5 mol% + 42.5 mol% for CHDM = 45.5 mol%, but amount of mol% of TA ( terephthalic acid units) as high as 55 mol%, which result in amount of TA higher than amount of ISB and CHDM by 4.5 mol% OR ISB = 54 mol% and CHDM = 5 mol% - sum is  59 mol% - this amount is higher than min amount 45 mol% and maximum amount of 55 mol% TA by 9 mol% or 4 mol%   - note that  polyester with this significant unbalance of molar amounts of diols and  diacids cannot have sufficient molecular weight and be suitable for production of fibers due to simple chemistry of the polycondensation process, which required presence of alternative units in polymeric chain ( diol can be connected to acid, but cannot be connected to another diol). see evidence provided by Rieckmann et al " Chapter II of Modern polyesters", 2003 -  see Introduction and Chemistry , Reaction Mechanisms, Kinetics and Catalysts, pp. 35-40.  -reference attached and/or Charbonneau et al ( US 6,063,464) : "  Desirably, however, equimolar amounts of diacid monomer units and dial monomer units are present in the polymer. This balance is desirable to achieve a high molecular weight" – col.3, ln.5-16.
Therefore, Claims 21- 23, 26 and 35-36 are indefinite. 
3.2.	 Claims 21- 23, 26 and 35-36  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. 
The omitted elements are: chemical compounds(monomers) which are necessary to obtain polyester as claimed by applicant in view of explanation provided in paragraph 3.1. above. In this respect note that scope of Claim 21 is   unclear for reasons provided  paragraph 3.1. and because polyester cannot comprise significantly more  diol monomeric units in comparison with dicarboxylic acid units as it required by language of Claim 21. Therefore Claims 21- 23, 26 and 35-36  are missing essential elements with respect to claimed polyester- for example, additional monomeric units  of  multifunctional polyols or acids.                
           Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 21-23, 26, 35  and 36  are rejected under 35 U.S.C. 103 as obvious over Parameshwara et al ( US 2015/0102197) in view of  Lee et al (US 2012/0177854) as evidenced by  Poulat et al ( US 2018/0355100) and Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide", 2015 – references of Record.
4.1.	Regarding Claims 21-23, 26, 35 and 36   Parameshwara disclosed ( see [0022], [0032])  3D printing article(object)  and method for production of those articles by 3D printing which comprises step of extruding polymeric fiber or filament ( see [0022]-[0023]) from variety of thermoplastic resins, including different Polyesters, for example PCT (  polycyclohexylene dimethylene terephthalate) –  polyester obtained from Terephthalic acid and CHDM , but silent with respect to modification of this  polyester with Isosorbide. 
4.2.	However,  Lee teaches ( abstract)  the same Polyester as claimed by Applicant in Claim 21, comprising TA ( terephthalic acid) and  diol components comprising:  A) Isosorbide in the amount up to 60 mole% and B) CHDM ( 1,4-cyclohexanedimethanol) in the amount from 5 to 95 mole%. In addition, note that polyester disclosed by Lee does not required presence of ethylene glycol as this component is optional ( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol ((ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other polymerization diol components”.  Lee  also provided Example 1 ( see Table 1) of a  polyester which comprises ISB ( 9%), CHDM (91%0 and 0(zero) EG and 100 mole% of TA ( terephthalic acid). Therefore, point of 0.09, which is substantially same as end point of 0.10 as claimed by Applicant is exemplified by Lee. 
Note that  ranges based on 100 mol% of TA and 100 mol% of all diols. Therefore, if ranges based on 100 mol% of all units, range for CHDM will be 2.5 to 49.5  for CHDM and 0.5 to 30 mol% for ISB – both ranges are overlapping with ranges  as claimed by Applicant assuming that Applicant's ranges based on 100 mol% of all components in the final polyester. Therefore: " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
4.3.	Thus, polyester of  Lee has same ratio of A/( A+B) and has IV (intrinsic viscosity ) of more than 0.5 dl/g – for example 0.66 dl/g  – see Table 1. 
In this respect note that it is known that those viscosity have in good correlation with each other. For example,  see evidence provided by Poulat et al (US 2018/0355100, Table 3) wherein same polyester has RD of 73.5 mL/g and IV of 0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Lee is same as RD viscosity claimed by Applicant in claim 21.
4.4.	Lee teaches that polyester is suitable for production of fibers which is indication that this polyester can be formed by extruding (see Lee, claim 7) and pointed out that this polyester: “having superior heat-resistance and impact strength” – see [0004]. Lee also teaches that  if “the amount of isosorbide is less than 1 mol %, the heat resistance of the polyester resin may decrease” – see [0011].
Therefore,  it would be obvious to  modify PCT disclosed by Parameshwara by replacing portion of CHDM with Isosorbide per guidance provided by Lee in order to obtained 3D articles with superior heat-resistance and impact strength.
4.5.	Regarding Claim 26 see Lee [0017].
4.6.	Regarding Claim 36 with respect to Tg ( glass transition temperature)  Lee  stated that  polyester has Tg of more than 900 C ( see [0014]).  However, because Lee also disclosed that Tg for polyesters with different amounts of Isosorbide and CHDM ( see Table 1),  increased with increase amounts of Isosorbide and CHDM , than one of ordinary skill would be able to adjust Tg of the polyester for specific utility by routine experimentation. 
4.6.	Regarding morphology ( semicrystalline or amorphous) note that because polyester  disclosed by Lee note contains same acid component and same diol component, wherein Isosorbide and CHDM are present in overlapping ranges , than it is clear that polyester of Lee would have same morphology as claimed by Applicant. In addition,  note that Koo provide evidence that PICT polyester has different morphology depending on amount of Isosorbide: " The presence of a Tm indicates that with a small  that amount of ISB the polyester is still crystallizable (up to 17 mol% of ISB), but completely amorphous at 25 mol%".- see page 6975-6976 and Fig. 1 for Tg Data.

Response to Arguments
5.	Applicant's arguments filed on May 31, 2022   have been fully considered but they are not persuasive.
5.1.	Regarding indefinite Rejection  Applicant stated: " applicant has amended claim 21 to recite the molar amount of each of the units A, Band C rendering this rejection moot".  However, Applicant did not amend Claim 21 in order to clearly indicate that basis for sum of all compounds / monomers  ( diols and diacids and any other possible monomers) is 100 mol%. Therefore, Applicant's argument is not persuasive and also moot in view of New Grounds of Rejection.  
6.	Applicant's arguments with respect to Claims 21-23, 26, 35 and 36 rejected over Parameshwara in view of Lee as evidenced by Poulat and Koo based on alleged deficiency of individual reference – Lee. 
6.1.	In this respect Applicant stated that Lee disclose only one point of the Ratio – 0.09 – which is outside of claimed range : " Applicant's claimed Ratio which is : " of Example 1 of Lee having a molar ratio A/(A+B) of 0.09 further differs from the polyester of claim 21 in that its molar amount of CHDM ( called unit B in the present application) is outside the claimed range of 5 to 42.5 mol%, relative to all the monomer units of the polyester. The scope of claim 21 covers a narrow range of molar% of CHDM and it is this range alone that is claimed. Applicant looks for a technical effect in terms of improved mechanical and thermal properties as a result of this range."  – Remarks, page 7. 
6.2.	In response for this argument  note that it is unclear why Applicant think that Range of the claimed Ration as 0.10 to 0.75 is " narrow range". If possible range is from more than 0 to almost 1 , than Applicant's claimed range is 0.65  or other words is 65 % of the possible range. However, because Lee specificly teaches that ( see [0007], [0008], [0013]):  "  superior heat-resistance and impact strength by using 1,4-cyclohexanedimethanol and  isosorbide as diol components"  and " The polyester resin according to the present invention has superior heat-resistance and impact strength because it use 1,4-cyclohexane dimethanol and isosorbide at the same time as diol components"  and "  In the ranges of (i) 1,4-cyclohexanedimethanol and (ii) isosorbide(l,4:3,6-dianhydroglucitol) of the present invention, as the amount of 1,4-cyclohexanedimethanol increases, the impact strength of the produced polyester resin rapidly increases. Therefore, in the present invention, (i) 1,4-cyclohexanedimethanol and (ii) isosorbide improve the properties such as an impact strength, a moldability of the produced polyester resin compared with a homopolymer prepared with only terephthalic acid and ethylene glycol. When the amount of 1,4-cyclohexanedimethanol is less than 5 mol %, the impact strength of the polyester resin may be undesirable. When the amount of 1,4-cyclohexane dimethanol is more than 99 mol %, the amount of isosorbide is less than 1 mol % and the heat resistance of the polyester resin may decrease. Meanwhile, when the amount of isosorbide is less than 1 mol %, the heat-resistance of the polyester resin may be insufficient, and when the amount of isosorbide is more than 60 mol %, the color of the polyester resin may become yellow." 
	Therefore, Lee does provide more than sufficient teaching to one of ordinary skill how to increase heat resistance and impact strength by changing amounts of isosorbide and 1,4-cyclohexanedimethanol in order to obtained polyester with optimum combination of properties for specific application. It is also noted that 
6.3.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	
	Note that Rejection is based on Prior art available to ordinary skill in the art and not in Applicant's disclosure. 
6.4.	In addition,  note that  because polyester of Lee  is suitable for production of fibers which is indication that this polyester can be processed by extrusion ( see Lee, claim 7)” and  because 3D printing require extruding step ( see  Parameshwara  [0022]-[0023]), than it is clear that polyester of Lee is suitable for process of 3D printing as it has IV range suitable for extrusion process. Therefore, it is reasonable to expect that PICT of Lee is suitable  for process of 3D printing to the contrary of Applicant's arguments. 
 	At least for reasons above, Rejections are maintained.
Conclusion
THIS ACTION IS NOT MADE FINAL.  	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765